DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “physical computer device configured to correlate” in claim 9, “physical computer device configured to determined” in claim 11, “physical computer device configured to determine” in claim 12, “physical computer device configured to determine” in claim 13, “physical computer device configured to determine” in claim 14. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable” is not accompany by “non-transitory” to form the PTO approved language “non-transitory computer-readable medium”. A review of the specification of the instant invention of paragraphs 0091-0092 listed what is considered computer-readable medium but does not exclude signals such as electromagnetic and acoustic, which is view as non-statutory subject matter.  Please amend the claim language to approved “non-transitory computer-readable medium” to overcome rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,762,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of patent U.S. Patent No. 10,762,660.
Claim 1:
U.S. Patent No. 10,762,660 stipulates:
A method comprising: 
correlating, by a post-processing system based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 1, column 19 lines 53-56), wherein the correlating of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (column 1, column 19 lines 62-67); 
determining, by the post-processing system based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 1, column 20 lines 1-4); and 
selecting, by the post-processing system, the attribute for inclusion in a dataset for the object of interest (claim 1, column 20 lines 5-6).  


Claim 2:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 1, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (claim 1, column 19 lines 59-61).  

Claim 3:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 2, wherein the correlating of the multiple detections further comprises: determining that the multiple detections intersect at a geospatial intersection; and 33Docket No.: 20180229C1 selecting the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (claim 2, column 20 lines 7-13).  

Claim 4:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 3, wherein the determining that the multiple detections intersect at the geospatial intersection comprises performing one or more triangulation operations to determine that the geospatial intersection corresponds to each of the multiple detections (claim 3, column 20 lines 14-8).  

Claim 5:
U.S. Patent No. 10,762,660 stipulates:
The method of claim 3, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 4, column 20 lines 19-24).  

Claim 6: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency across the correlated detections; and determining the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 5, column 20 lines 25-32).
  
Claim 7: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 6, wherein the consistency or the inconsistency across the correlated detections comprises a consistency or an 34Docket No.: 20180229C1 inconsistency in at least one of an object class and an object size across the correlated detections (claim 6, column 20 lines 33-35).  

Claim 8: 
U.S. Patent No. 10,762,660 stipulates:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location; and determining the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (claim 7, column 20 lines 37-48).  



Claim 9: 
U.S. Patent No. 10,762,660 stipulates:
A system comprising (claim 8, column 20 lines 49): 
at least one physical computing device configured to (claim 8, column 20 lines 50): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 8, column 20 lines 51-54), wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (claim 8, column lines 59-64); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 8, column 20 lines 65-67); and 
select the attribute for inclusion in a dataset for the object of interest (claim 8, column 21 lines 1-2).  

Claim 10: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (claim 8, column 20 lines 55-58).  

Claim 11:
U.S. Patent No. 10,762,660 stipulates:
The system of claim 10, wherein the correlation of the multiple detections further comprises: the at least one physical computing device is further configured to: determine that the multiple detections intersect at a geospatial intersection; and select the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (claim 9, column 21 lines 3-12).  

Claim 12: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 11, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: the at least one physical computing device is further configured to: determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 11, column 21 lines 18-25).  

Claim 13: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: the at least one physical computing device is further configured to: determine a consistency or an inconsistency across the correlated detections; and 36Docket No.: 20180229C1 determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 12, column 21 lines 26-36).  

Claim 14: 
U.S. Patent No. 10,762,660 stipulates:
The system of claim 9, the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (claim 14, column 21 lines 44-45): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (claim 14, column 21 lines 46-49); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (claim 14, column 21 lines 50-54).  

Claim 15:
U.S. Patent No. 10,762,660 stipulates:
A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to (claim 15, column 21 lines 55-57): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location (claim 15, column 21 lines 58-61), wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (claim 15, column 21 lines 5-10); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (claim 15, column 22 lines 10-12); and 37Docket No.: 20180229C1 
select the attribute for inclusion in a dataset for the object of interest (claim 15, column 22 lines 13-14).  




Claim 16:
U.S. Patent No. 10,762,660 stipulates:
The computer-readable medium of claim 15, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (claim 15, column 22 lines 2-4).  

Claim 17:
U.S. Patent No. 10,762,660 stipulates:
The computer-readable medium of claim 16, wherein the correlation of the multiple detections further comprises: instructions, when executed, direct the at least one processor of the computing device to: determine that the multiple detections intersect at a geospatial intersection; and select the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (claim 16, column 22 lines 15-23).

Claim 18:
U.S. Patent No. 10,762,660 stipulates:
The computer-readable medium of claim 17, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: instructions, when executed, direct the at least one processor of the computing device to: determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (claim 18, column 22 lines 28-36).  




Claim 19:
U.S. Patent No. 10,762,660 stipulates:
The computer-readable medium of claim 15, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: instructions, when executed, direct the at least one processor of the computing device to: determine a consistency or an inconsistency across the correlated detections; and determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (claim 19, column 22 lines 36-45).  

Claim 20:
U.S. Patent No. 10,762,660 stipulates:
The computer-readable medium of claim 19, the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (claim 20, column 22 lines 49-50): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (claim 20, column 22 lines 52-54); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (Claim 20, column 22 lines 55-59).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al (US 2013/0300740).
Claim 1:
Snyder et l teaches the following subject matter:
A method (0044-0045 teaches method with system) comprising: 
correlating, by a post-processing system based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlating of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determining, by the post-processing system based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 
selecting, by the post-processing system, the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  

Claim 2:
The method of claim 1, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane).  

Claim 3:
The method of claim 2, wherein the correlating of the multiple detections further comprises:
determining that the multiple detections intersect at a geospatial intersection (0142-0146 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 33Docket No.: 20180229C1 
selecting the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (0142-0146 teaches multiple detection such as color, texture, shade, text for more accuracy).  

Claim 4:
The method of claim 3, wherein the determining that the multiple detections intersect at the geospatial intersection comprises performing one or more triangulation operations to determine that the geospatial intersection corresponds to each of the multiple detections (0072-0082 teaches application of triangulation of points from the voxel/3D volume; starting 0177 teaches further use of triangulating).  

Claim 5:
The method of claim 3, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  

Claim 6:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: determining a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and determining the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 7:
The method of claim 6, wherein the consistency or the inconsistency across the correlated detections comprises a consistency or an 34Docket No.: 20180229C1 inconsistency in at least one of an object class and an object size across the correlated detections (0140-0146 teaches similarly/consistency applied to geometry of the object such as size; figure 8 and starting 0086 teaches object type is considered).  

Claim 8:
The method of claim 1, wherein the determining the attribute of the object of interest based on the correlated detections comprises: 
determining a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determining the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 9:
Snyder et l teaches the following subject matter:
A system (abstract teaches system and method) comprising: 
at least one physical computing device configured to (0045 teaches computer device): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 
select the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  

Claim 10:
The system of claim 9, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane).  

Claim 11: 
The system of claim 10, wherein the correlation of the multiple detections further comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine that the multiple detections intersect at a geospatial intersection (0142-0146 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
select the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (0142-0146 teaches multiple detection such as color, texture, shade, text for more accuracy).  

Claim 12:
The system of claim 11, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  

Claim 13:
The system of claim 9, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and 36Docket No.: 20180229C1 
determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 14:
The system of claim 9, the determination of the attribute of the object of interest based on the correlated detections comprises: 
the at least one physical computing device is further configured to (0045 teaches computer device): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).  

Claim 15:
Snyder et l teaches the following subject matter:
A non-transitory computer-readable medium storing instructions that, when executed, direct at least one processor of a computing device to (0061 teaches memory with processor): 
correlate, based on geospatial data associated with a set of images of a geospatial location, multiple detections of an object of interest depicted within the set of images of the geospatial location, wherein the correlation of the multiple detections comprises selecting the multiple detections for inclusion in a correlated set of detections from a plurality of possible detections of the object of interest (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane); 
determine, based on the correlated detections, an attribute of the object of interest depicted within the set of images of the geospatial location (figure 14 and starting 0123 teaches correlation detection between 2D images to 3D from the set of images, from airplane and car, with geospatial location); and 37Docket No.: 20180229C1 
select the attribute for inclusion in a dataset for the object of interest (figure 13 and starting 0122 teaches attribute such as color mapping, material classification, texture surface).  
Claim 16:
The computer-readable medium of claim 15, wherein the set of images includes multiple images captured from different camera viewpoints of the geospatial location (Abstract teaches generating and display 3D models; figure 1 and starting 0047 teaches geospatial locations with images from different camera view point such as the car and the airplane).  

Claim 17:
The computer-readable medium of claim 16, wherein the correlation of the multiple detections further comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine that the multiple detections intersect at a geospatial intersection (0142-0146 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
select the multiple detections for inclusion in the correlated set of detections based on the multiple detections intersecting at the geospatial intersection (0142-0146 teaches multiple detection such as color, texture, shade, text for more accuracy).  

Claim 18:
The computer-readable medium of claim 17, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a geospatial position of the object of interest based on the geospatial intersection at which the correlated detections intersect (0003-0008 teaches the collection of data points with position of the data point in the reference as a set of spatial-coordinate).  

Claim 19:
The computer-readable medium of claim 15, wherein the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a consistency or an inconsistency across the correlated detections (0005-0008 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency); and 
determine the attribute of the object of interest based on the consistency or the inconsistency across the correlated detections (0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text).  

20. The computer-readable medium of claim 19, the determination of the attribute of the object of interest based on the correlated detections comprises: 
instructions, when executed, direct the at least one processor of the computing device to (0061 teaches memory with processor): 
determine a consistency or an inconsistency between a detection included in the correlated detections and geospatial data accessed from data source other than the set of images of the geospatial location (0005-0012 teaches the use of point cloud for visualization and to determine types of similar/consistency and other attributes/inconsistency; 0142-0152 teaches intersect/overlapping of the detection of an object by the use of attribute such as color, texture, shade, text); and 
determine the attribute of the object of interest based on the consistency or the inconsistency between the detection and the geospatial data accessed from the data source other than the set of images of the geospatial location (figure 13 and 0122-0132 teaches attribute such as color mapping, material classification, texture surface; 01420-0145 teaches detection of an object by the use of attribute such as color, texture, shade, text).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US 2008/0089577) teaches FEATURE EXTRACTION FROM STEREO IMAGERY
Eno et al (US 2020/0105009) teaches Methods And Systems For Detecting And Assigning Attributes To Objects Of Interest In Geospatial Imagery

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656